Maletz, Judge:
These protests have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed DL, DR (Commodity Specialist’s Initials) by Commodity Specialist D. Lefkowitz, D. Rainer (Commodity Specialist’s Name) on the invoices covered by the protests listed on the schedule attached hereto, and assessed with duty at 35% ad valorem under item 737.90 of the Tariff Schedules of the United States, consist of electrically-operated road race games which are game machines of the type provided for in item 734.20.
IT IS FURTHER STIPULATED AND AGREED that at the times of importation herein, the rate of duty applicable to game machines under item 734.20 was 11%% ad valorem.
IT IS FURTHER STIPULATED AND AGREED that the protests listed on the schedule attached hereto be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector and to establish the proper classification, as claimed by the plaintiff, to be under item 734.20 of the Tariff Schedules of the United States as game machines, dutiable at 11% percent ad valorem.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.